Battle, J., (dissenting). Under the act of March 18, 1899. the effect of payments of taxes on unimproved and uninclosed land by a person having color of title thereto for seven successive years is the same as that of seven years’ adverse possession. In Towson v. Denson, 74 Ark. 302, the Supreme Court held that each of such payments was equivalent to a year’s possession. It follows that seven payments of taxes for so many successive years are equivalent to seven years of adverse possession, provided the land had aJhtinuously remained unimproved and uninclosed for that length of time, and during that time the taxes had been paid. How could such possession be broken after the seventh payment? I fail to see. I think Towson v. Denson, supra, is correct.